The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment, filed 08/15/2022, has been entered.
Claims 17 and 20 have been canceled.
Claims 27 and 28 have been added.
Claims 1-16, 18-19 and 21-28 are pending and currently under examination as they read on a method of coronary atherosclerosis comprising administering a non-PCSK9 LDL-C lowering therapy and a PCSK9 inhibitor.

This Office Action will be in response to Applicant’s arguments / remarks, filed 08/15/2022.
The Rejections of Record can be found in the previous Office Action, mailed 08/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 18-19 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s arguments have been considered in full but have not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 05/16/2022.
In response to Applicant’s argument that the present application demonstrated actual reduction-to-practice of species of the claimed methods, it is noted that Applicant has only shown possession of one species, i.e., evolocumab.  However, the breadth of the claims encompasses any PCSK9 inhibitor therapy or any PCSK9-neutralizing anybody.    As discussed in the rejection of record, written description can be satisfied by either showing of structure/function correlation or representative number of species.  Here, the required function of the claimed genus is PCSK9-inhibiting or neutralizing.  However, there does not appear to be any common structure shared among all the species correlating such function as one of skill in the art would appreciate the high variability of the antigen-binding domains of antibodies.   When there is a substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. One cannot envision the structure of other members of the genus. Even if all members of the genus are antibodies and share certain structure, that structure is unrelated to the claimed function (competing for binding).  Therefore, the claims do not comply with the written description requirement.
Therefore, the rejection is maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-10, 12-16, 18-19, 21-23, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2013/0064825 A1; cited in IDS; see entire document).
Applicant’s arguments have been considered in full but have not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 05/16/2022.
In response to Applicant’s argument that Chan did not disclose, with respect to claim 6, identifying a subject in need of reducing an amount of atherosclerotic plaque in the subject, it is noted the Chan clearly taught treating atherosclerotic diseases (para 0425 and 0427) and therefore inherently taught reducing an amount of atherosclerotic plaque.  
Applicant further argues that the Office Action fails to meet its burden to show inherency.  In response, it is noted that the prior art taught using statin and the same antibody for treating atherosclerotic disease.  Therefore, the burden has been met.  
The teaching of record has properly shifted burden to applicant. Applicant has not provided an objective evidence showing that by Chan’s method would not lead to decreasing percent and total atheroma volumes, reducing an amount of atherosclerotic plaque and/or lowering the LDL-C level as claimed. Attorney argument cannot take the place of evidence lacking in the record. Meitzner v. Mindick, 193 USPQ 17, 22 (CCPA 1977).
Applicant’s argument has not been found convincing. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, 11, 24 are rejected under 35 U.S.C. 103 as being obvious over Chan et al. (US 2013/0064825 A1; cited in IDS).
The applied reference has a common an applicant and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Applicant’s arguments have been considered in full but have not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 05/16/2022.
Applicant argues that Chan provided no teaching or suggestion to target patients with LDL-C levels of less than 70 mg/dL or less than 60 mg/dL.  In response, as noted in the rejections of record, given that Chan taught non-hypercholesteremic disorders as listed in paragraph 0425, and treating patients who have been on statin, one of ordinary skill in the art would have been reasonably expected to select patients who do not have high LDL-C level.   Applicant’s argument has not been found convincing. Therefore, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-16, 18-19 and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-66 of U.S. Patent 9,045,547 in view of Chan et al. (US 2013/0064825 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method of lowering cholesterol comprising administering the same anti-PCSK9 antibody.  Given the teaching by Chan et al. as discussed above in 102 and 103, one of ordinary skill in the art would have arrived at the present claims upon reading Chan’s disclosure of combined treatment of a PCSK9 antibody and statin for treating atherosclerotic disorders.  Therefore, the patent claims would anticipate and/or render obvious of the present claims in view of Chan et al..
Applicant’s argument and Examiner’s response are essentially same as above.  Therefore, the rejections are maintained.

Claim 1-16, 18-19 and 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 14/316,587 and claims 39-59, 86-91,94-98, 100, 102-105, 107-118 of copending Application No. 13/469,032.  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are directed to methods of lowering cholesterol comprising administering the same anti-PCSK9 antibody.  Given the teaching by Chan et al. as discussed above in 102 and 103, one of ordinary skill in the art would have arrived at the present claims upon reading Chan’s disclosure of combined treatment of a PCSK9 antibody and statin for treating atherosclerotic disorders.  Therefore, the co-pending claims would anticipate and/or render obvious of the present claims in view of Chan et al..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s argument and Examiner’s response are essentially same as above.  Therefore, the rejections are maintained.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        October 7, 2022